Exhibit 10.4

OWNERSHIP PLEDGE, ASSIGNMENT AND

SECURITY AGREEMENT

THIS OWNERSHIP PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT (this “Agreement”) is
made as of June 29, 2007, by BARRIER THERAPEUTICS, INC., a Delaware corporation
(the “Pledgor”), and MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., a Delaware corporation, in its capacity as agent (and
in such capacity, “Agent”) for Lender (as defined below).

RECITALS

A. The term “Borrower”, as used herein, shall mean all of the following entities
collectively in the singular: Barrier Therapeutics, Inc.; and the term “Company”
as used herein shall mean all of the following entities collectively in the
singular: Barrier Therapeutics, N.V., a Belgian stock corporation.

B. Pursuant to that certain Credit and Security Agreement of even date herewith
(as the same may be amended, modified, increased, renewed or restated from time
to time, the “Credit Agreement”), among Borrower, Agent, Merrill Lynch, and the
other financial institutions who are or hereafter become parties to the Credit
Agreement (together with Merrill Lynch, collectively or individually, as the
context may require, referred to herein as “Lender”), Lender has agreed to make
available to Borrower a revolving loan facility in the maximum principal amount
of Twelve Million Dollars ($12,000,000). Borrower has executed and delivered one
or more promissory notes evidencing the indebtedness incurred by Borrower under
the Credit Agreement (as the same may be amended, modified, increased, renewed
or restated from time to time, and together with all renewal notes issued in
respect thereof, collectively the “Notes”). The terms and provisions of the
Credit Agreement and Notes are hereby incorporated by reference in this
Agreement. This Agreement, the Notes, the Credit Agreement and all of the other
documents evidencing, securing and/or governing or executed in connection with
the Notes, as the same may be amended, modified, increased, renewed or restated
from time to time, are herein referred to collectively as the “Financing
Documents.”

C. The term “Obligations”, as used herein, means (1) the principal of, and
interest on, the Notes and all other sums, fees, charges and expenses due or
payable to Agent or Lender under this Agreement or the other Financing
Documents, (2) all agreements and covenants with and obligations to Agent or
Lender arising under, out of, or as a result of or in connection with the
Financing Documents, (3) all amounts advanced by Agent or Lender to preserve,
protect, defend, and enforce its rights under this Agreement and the other
Financing Documents or in the collateral encumbered by the Financing Documents,
and all expenses incurred by Agent or Lender in connection therewith, and
(4) any and all other present and future indebtedness, liabilities and
obligations of every kind and nature whatsoever of the Borrower to the Agent or
Lender, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, joint or several, both now and hereafter existing, or
due or to become due, whether as borrower, guarantor, surety, indemnitor,
assignor, pledgor or otherwise. The term “Loans” as used herein means the loan
transaction or transactions giving rise to the Obligations. The term “Ownership
Interests” as used herein means all of the stock, shares, membership interests,
partnership interests and other equity ownership interests of the Company.



--------------------------------------------------------------------------------

D. As a condition to making the Loans, Lender has required the Pledgor to
execute and deliver this Agreement as additional security for the Loans.

AGREEMENT

NOW, THEREFORE, as security for the Obligations, and to induce Agent and Lender
to enter into the Credit Agreement and Lender to make the Loans, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pledgor and Agent hereby incorporate hereby by this reference the
foregoing Recitals and hereby covenant and agree as follows:

1. Grant of Assignment and Security Interest. Pledgor hereby pledges, assigns
and grants to Agent, for the benefit of Lender and Agent, a security interest in
the following property of Pledgor (collectively, the “Collateral”), whether now
existing or hereafter created or arising:

(a) sixty-five percent (65%) of the Ownership Interests of the Company (the
“Pledged Interests”) and all of the Pledgor’s rights to participate in the
management of the Company, all rights, privileges, authority and powers of the
Pledgor as owner or holder of the Pledged Interests, including, but not limited
to, all contract rights, general intangibles, accounts and payment intangibles
related thereto, all rights, privileges, authority and powers relating to the
economic interests of the Pledgor as owner or holder of the Pledged Interests,
including, without limitation, all investment property, contract rights, general
intangibles, accounts and payment intangibles related thereto, all options and
warrants of the Pledgor for the purchase of any Ownership Interest in the
Company, all documents and certificates representing or evidencing the Pledged
Interests, all of Pledgor’s right, title and interest to receive payments of
principal and interest on any loans and/or other extensions of credit made by
the Pledgor to the Company, and any other right, title, interest, privilege,
authority and power of the Pledgor in or relating to the Company, all whether
existing or hereafter arising, and whether arising under any operating
agreement, shareholders’ agreement, partnership agreement or other agreement, or
any bylaws, certificate of formation, articles of organization or other
organization or governing documents of the Company (as the same may be amended,
modified or restated from time to time) or otherwise, or at law or in equity and
all books and records of the Pledgor pertaining to any of the foregoing and all
options, warrants, distributions, investment property, cash, instruments and
other rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests, and
the Pledgor shall promptly thereafter deliver to the Lender a certificate duly
executed by the Pledgor describing such percentage interests, options or
warrants and certifying that the same have been duly pledged hereunder;

(b) all rights to receive cash distributions, profits, losses and capital
distributions (including, but not limited to, distributions in kind and
liquidating dividends and distributions) and any other rights and property
interests related to the Pledged Interests;

(c) all other securities, instruments or property (including cash) paid or
distributed in respect of or in exchange for the Pledged Interests, whether or
not as part of or by way of spin-off, merger, consolidation, dissolution,
reclassification, combination or exchange of



--------------------------------------------------------------------------------

stock (or other Ownership Interests), asset sales, or similar rearrangement or
reorganization or otherwise; and

(d) all proceeds (both cash and non-cash) of the foregoing, whether now or
hereafter arising with respect to the foregoing.

2. Registration of Pledge in Books of Company; Application of Proceeds. Pledgor
hereby authorizes and directs Company to register Pledgor’s pledge to Agent of
the Collateral on the books of Company and, following written notice to do so by
Agent after the occurrence of an Event of Default (as hereinafter defined) under
this Agreement, to make direct payment to Agent of any amounts due or to become
due to Pledgor with respect to the Collateral. Any moneys received by Agent
shall be applied to the Obligations in such order and manner of application as
Agent may from time to time determine in its sole discretion.

3. Rights of Pledgor in the Collateral. Until any Event of Default occurs under
this Agreement, Pledgor shall be entitled to exercise all voting rights and to
receive all dividends and other distributions that may be paid on any Collateral
and that are not otherwise prohibited by the Financing Documents. Any cash
dividend or distribution payable in respect of the Collateral that is, in whole
or in part, a return of capital or that is made in violation of this Agreement
or the Financing Documents shall be received by Pledgor in trust for Agent,
shall be paid immediately to Agent and shall be retained by Agent as part of the
Collateral. Upon the occurrence and during the continuation of an Event of
Default, the Pledgor shall, at the written direction of the Agent, immediately
send a written notice to the Company instructing the Company, and shall cause
the Company, to remit all cash and other distributions payable with respect to
the Pledged Interests (until such time as Agent notifies Pledgor that such Event
of Default has ceased to exist) directly to the Agent. Nothing contained in this
paragraph shall be deemed to permit the payment of any sum or the making of any
distribution which is prohibited by any of the Financing Documents, if any.

4. Representations and Warranties of Pledgor. Pledgor hereby warrants to Agent
as follows:

(a) Schedule I and Schedule II are true, correct and complete in all respects;

(b) [Reserved];

(c) The Pledged Interests constitute at least the percentage of all the issued
and outstanding Ownership Interests of the Company as set forth on Schedule I;

(d) [Reserved];

(e) Pledgor has good and marketable title to the Collateral. Pledgor is the sole
owner of all of the Collateral, free and clear of all security interests,
pledges, voting trusts, agreements, liens, claims and encumbrances whatsoever,
other than the security interests, assignments and liens granted under this
Agreement;



--------------------------------------------------------------------------------

(f) Pledgor has not heretofore transferred, pledged, assigned or otherwise
encumbered any of its rights in or to the Collateral;

(g) Pledgor is not prohibited under any agreement with any other person or
entity, or under any judgment or decree, from the execution and delivery of this
Agreement or the performance or discharge of the obligations, duties, covenants,
agreements, and liabilities contained in this Agreement;

(h) No action has been brought or, to Pledgor’s knowledge, threatened that might
prohibit or interfere with the execution and delivery of this Agreement or the
performance or discharge of the obligations, duties, covenants, agreements, and
liabilities contained in this Agreement;

(i) Pledgor has full power and authority to execute and deliver this Agreement,
and the execution and delivery of this Agreement do not conflict with any
agreement to which Pledgor is a party or any law, order, ordinance, rule, or
regulation to which Pledgor is subject or by which it is bound and do not
constitute a default under any agreement or instrument binding upon Pledgor; and

(j) This Agreement has been properly executed and delivered and constitutes the
valid and legally binding obligation of Pledgor and is fully enforceable against
Pledgor in accordance with its terms.

5. Covenants of Pledgor. Pledgor hereby covenants and agrees as follows:

(a) To do or cause to be done all things necessary to preserve and to keep in
full force and effect its interests in the Collateral, and to defend, at its
sole expense, the title to the Collateral and any part of the Collateral;

(b) To cooperate fully with Agent’s efforts to preserve the Collateral and to
take such actions to preserve the Collateral as Lender may in good faith direct;

(c) To cause Company to maintain proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to the Collateral and which reflect the lien of Agent on the
Collateral;

(d) To deliver to Agent, on or before August 29, 2007, certificates representing
65% of the Ownership Interests and the other Collateral, and to execute and
deliver to Agent, on or before August 29, 2007, one or more transfer powers,
substantially in the form of Schedule III attached hereto or otherwise in form
and content satisfactory to Agent, pursuant to which Pledgor assigns, in blank,
65% of the Ownership Interests in the Company and other Collateral (the
“Transfer Powers”), which such Transfer Powers shall be held by Agent as part of
the Collateral;

(e) To deliver immediately to Agent any certificates that may be issued
following the date of this Agreement as necessary to cause the Pledged Interests
to remain at 65% of the Ownership Interests, and to execute and deliver to Agent
one or more Transfer



--------------------------------------------------------------------------------

Powers pursuant to which Pledgor assigns, in blank, all such Pledged Interests
and the other Collateral, which such Transfer Powers shall be held by Agent as
part of the Collateral;

(f) To execute and deliver to the Agent such financing statements as the Agent
may request with respect to the Pledged Interests, and to take such other steps
as the Agent may from time to time reasonably request to perfect the Agent’s
security interest in the Pledged Interests under applicable law;

(g) Not to sell, discount, allow credits or allowances, assign, extend the time
for payment on, convey, lease, assign, transfer or otherwise dispose of the
Collateral or any part of the Collateral;

(h) After an Event of Default under the Financing Documents (including but not
limited to this Agreement), not to receive any dividend or distribution or other
benefit with respect to Company, and not to vote, consent, waive or ratify any
action taken, that would violate or be inconsistent with any of the terms and
provisions of this Agreement, or any of the Financing Documents or that would
materially impair the position or interest of Agent in the Collateral or dilute
the Ownership Interests pledged to Agent under this Agreement;

(i) Not to sell or otherwise dispose of, or create, incur, assume or suffer to
exist any lien upon any of the Collateral, other than liens in favor of Agent;

(j) That Pledgor will, upon obtaining ownership of any other Ownership Interests
otherwise required to be pledged to Agent pursuant to any of the Financing
Documents, which Ownership Interests are not already Pledged Interests, within
five (5) Business Days deliver to Agent a Pledge Amendment, duly executed by
Pledgor, in substantially the form of Schedule IV hereto (a “Pledge Amendment”)
in respect of any such additional Ownership Interests pursuant to which Pledgor
shall pledge to Agent such additional Ownership Interests such that the Pledged
Interests equal 65% of the Ownership Interests in the Company. Prior to the
delivery thereof to Agent, all such additional Ownership Interests shall be held
by Pledgor separate and apart from its other property and in express trust for
Agent;

(k) That Pledgor consents to the admission of Agent, (and its assigns or
designee) as a member, partner or stockholder of the Company upon Agent’s
acquisition of any of the Ownership Interests; and

6. Rights of Agent. Agent may from time to time and at its option (a) require
Pledgor to, and Pledgor shall, periodically deliver to Agent records and
schedules, which show the status of the Collateral and such other matters which
affect the Collateral; (b) verify the Collateral and inspect the books and
records of Company and make copies of or extracts from the books and records;
and (c) notify any prospective buyers or transferees of the Collateral or any
other persons of Agent’s interest in the Collateral. Pledgor agrees that Agent
may at any time take such steps as Agent deems reasonably necessary to protect
Agent’s interest in and to preserve the Collateral. Pledgor hereby consents and
agrees that Agent may at any time or from time to time pursuant to the Credit
Agreement (a) extend or change the time of payment and/or the manner, place or
terms of payment of any and all Obligations, (b) supplement, amend, restate,
supercede, or replace the Credit Agreement or any other Financing Documents,
(c) renew, extend, modify, increase or decrease loans and extensions of credit
under the Credit



--------------------------------------------------------------------------------

Agreement, (d) modify the terms and conditions under which loans and extensions
of credit may be made under the Credit Agreement, (e) settle, compromise or
grant releases for any Obligations and/or any person or persons liable for
payment of any Obligations, (f) exchange, release, surrender, sell, subordinate
or compromise any collateral of any party now or hereafter securing any of the
Obligations and (g) apply any and all payments received from any source by Agent
at any time against the Obligations in any order as Agent may determine pursuant
to the terms of the Credit Agreement; all of the foregoing in such manner and
upon such terms as Agent may determine and without notice to or further consent
from Pledgor and without impairing or modifying the terms and conditions of this
Agreement which shall remain in full force and effect.

This Agreement shall remain in full force and effect and shall not be limited,
impaired or otherwise affected in any way by reason of (i) any delay in making
demand on Pledgor for or delay in enforcing or failure to enforce, performance
or payment of any Obligations, (ii) any failure, neglect or omission on Agent’s
part to perfect any lien upon, protect, exercise rights against, or realize on,
any property of Pledgor or any other party securing the Obligations, (iii) any
failure to obtain, retain or preserve, or the lack of prior enforcement of, any
rights against any person or persons or in any property, (iv) the invalidity or
unenforceability of any Obligations or rights in any Collateral under the Credit
Agreement, (v) the existence or nonexistence of any defenses which may be
available to the Pledgor with respect to the Obligations, or (vi) the
commencement of any bankruptcy, reorganization; liquidation, dissolution or
receivership proceeding or case filed by or against Pledgor.

7. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (an “Event of Default”) under this
Agreement:

(a) the failure of Pledgor to perform, observe, or comply with any of the
provisions of this Agreement, where such failure shall remain uncured for a
period of twenty (20) days after the date of written notice from Agent to
Pledgor;

(b) any representation, warranty or information made or given in this Agreement
shall prove to have been false or misleading when made or given in any material
respect;

(c) the occurrence of an Event of Default (as defined in any of the Financing
Documents) or the continuance of any default under the Financing Documents
beyond any applicable grace or cure period provided for therein;

(d) the filing of any petition for relief under the United States Bankruptcy
Code or any similar federal or state statute by or against Pledgor; or

(e) an application for the appointment of a receiver for, the making of a
general assignment for the benefit of creditors by, or the insolvency of
Pledgor.

8. Rights of Agent Following Event of Default. Upon the occurrence or during the
continuation of an Event of Default under this Agreement (and in addition to all
of its other rights, powers and remedies under this Agreement), Agent may, at
its option, without notice to Pledgor or any other party, do any one or more of
the following:



--------------------------------------------------------------------------------

(a) Declare any unpaid balance of the Obligations to be immediately due and
payable (the occurrence or nonoccurrence of an Event of Default shall in no
manner impair the ability of Agent to demand payment of any portion of the
Obligations that is payable upon demand);

(b) Proceed to perform or discharge any and all of Pledgor’s obligations,
duties, responsibilities, or liabilities and exercise any and all of its rights
in connection with the Collateral for such period of time as Agent may deem
appropriate, with or without the bringing of any legal action in or the
appointment of any receiver by any court;

(c) Do all other acts which Agent may deem necessary or proper to protect
Agent’s security interest in the Collateral and carry out the terms of this
Agreement;

(d) Exercise all voting and management rights of Pledgor as to the Company or
otherwise pertaining to the Collateral, and Pledgor, forthwith upon the request
of Agent, shall use its best efforts to secure, and cooperate with the efforts
of Agent to secure (if not already secured by Agent), all the benefits of such
voting and management rights.

(e) Sell the Collateral in any manner permitted by the UCC; and upon any such
sale of the Collateral, Agent may (i) bid for and purchase the Collateral and
apply the expenses of such sale (including, without limitation, attorneys’ fees)
as a credit against the purchase price, or (ii) apply the proceeds of any sale
or sales to other persons or entities, in whatever order Agent in its sole
discretion may decide, to the expenses of such sale (including, without
limitation, attorneys’ fees), to the Obligations, and the remainder, if any,
shall be paid to Pledgor or to such other person or entity legally entitled to
payment of such remainder; and

(f) Proceed by suit or suits in law or in equity or by any other appropriate
proceeding or remedy to enforce the performance of any term, covenant,
condition, or agreement contained in this Agreement, and institution of such a
suit or suits shall not abrogate the rights of Agent to pursue any other
remedies granted in this Agreement or to pursue any other remedy available to
Agent either at law or in equity.

Agent shall have all of the rights and remedies of a secured party under the UCC
and other applicable laws. All costs and expenses, including reasonable
attorneys’ fees and expenses, incurred or paid by Agent in exercising or
protecting any interest, right, power or remedy conferred by this Agreement,
shall bear interest at a per annum rate of interest equal to the then highest
rate of interest charged on any of the Obligations from the date of payment
until repaid in full and shall, along with the interest thereon, constitute and
become a part of the Obligations secured by this Agreement.

Pledgor hereby constitutes Agent as the attorney-in-fact of Pledgor after an
Event of Default under the Financing Documents (including but not limited to
this Agreement) to take such actions and execute such documents as Agent may
deem appropriate in the exercise of the rights and powers granted to Agent in
this Agreement, including, but not limited to, filling-in blanks in the Transfer
Power to cause a transfer of the Ownership Interests and other Collateral
pursuant to a sale of the Collateral. The power of attorney granted hereby shall
be irrevocable and coupled with an interest and shall terminate only upon the
payment in full of the Obligations. Pledgor shall indemnify and hold Agent
harmless for all losses, costs, damages, fees, and



--------------------------------------------------------------------------------

expenses suffered or incurred in connection with the exercise of this power of
attorney and shall release Agent from any and all liability arising in
connection with the exercise of this power of attorney.

9. Performance by Agent. If Pledgor shall fail to perform, observe or comply
with any of the conditions, terms, or covenants contained in this Agreement or
any of the other Financing Documents, Agent without notice to or demand upon
Pledgor and without waiving or releasing any of the Obligations or any Event of
Default, may (but shall be under no obligation to) at any time thereafter
perform such conditions, terms or covenants for the account and at the expense
of Pledgor, and may enter upon the premises of Pledgor for that purpose and take
all such action on the premises as Agent may consider necessary or appropriate
for such purpose. All sums paid or advanced by Agent in connection with the
foregoing and all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred in connection with the foregoing,
together with interest thereon at a per annum rate of interest equal to the then
highest rate of interest charged on the principal of any of the Obligations,
from the date of payment until repaid in full, shall be paid by Pledgor to Agent
on demand and shall constitute and become a part of the Obligations secured by
this Agreement.

10. Indemnification. Agent shall not in any way be responsible for the
performance or discharge of, and Agent does not hereby undertake to perform or
discharge of, any obligation, duty, responsibility, or liability of Pledgor in
connection with the Collateral or otherwise. Pledgor hereby agrees to indemnify
Agent and hold Agent harmless from and against all losses, liabilities, damages,
claims, or demands suffered or incurred by reason of this Agreement or by reason
of any alleged responsibilities or undertakings on the part of Agent to perform
or discharge any obligations, duties, responsibilities, or liabilities of
Pledgor in connection with the Collateral or otherwise; provided, however, that
the foregoing indemnity and agreement to hold harmless shall not apply to
losses, liabilities, damages, claims, or demands suffered or incurred by reason
of Agent ‘s own gross negligence or willful misconduct. Agent shall have no duty
to collect any amounts due or to become due in connection with the Collateral or
enforce or preserve Pledgor’s rights under this Agreement.

11. Termination. Upon payment in full of the Obligations, and termination of any
further obligation of Agent or Lender to extend any credit to Borrower under the
Financing Documents, this Agreement shall terminate and Agent shall promptly
execute appropriate documents to evidence such termination.

12. Release. Without prejudice to any of Agent’s rights under this Agreement,
Agent may take or release other security for the payment or performance of the
Obligations, may release any party primarily or secondarily liable for the
Obligations, and may apply any other security held by Lender to the satisfaction
of the Obligations.

13. Pledgor’s Liability Absolute. The liability of Pledgor under this Agreement
shall be direct and immediate and not conditional or contingent upon the pursuit
of any remedies against Pledgor or any other person, nor against other
securities or liens available to Agent or Lender, or their respective
successors, assigns, or agents. Pledgor waives any right to require that resort
be had to any security or to any balance of any deposit account or credit on the
books of Agent or Lender in favor of any other person.



--------------------------------------------------------------------------------

14. Preservation of Collateral. Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral and in
preserving rights under this Agreement if Agent takes action for those purposes
as Pledgor may reasonably request in writing, provided, however, that failure to
comply with any such request shall not, in and of itself, be deemed a failure to
exercise reasonable care, and no failure by Agent to preserve or protect any
rights with respect to the Collateral or to do any act with respect to the
preservation of the Collateral not so requested by Pledgor shall be deemed a
failure to exercise reasonable care in the custody or preservation of the
Collateral.

15. General.

(a) Final Agreement and Amendments. This Agreement, together with the other
Financing Documents, constitutes the final and entire agreement and
understanding of the parties and any term, condition, covenant or agreement not
contained herein or therein is not a part of the agreement and understanding of
the parties. Neither this Agreement, nor any term, condition, covenant or
agreement hereof may be changed, waived, discharged or terminated except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

(b) Waiver. No party hereto shall be deemed to have waived the exercise of any
right which it holds hereunder unless such waiver is made expressly and in
writing (and, without limiting the generality of the foregoing, no delay or
omission by any party hereto in exercising any such right shall be deemed a
waiver of its future exercise). No such waiver made in any instance involving
the exercise of any such right shall be deemed a waiver as to any other such
instance, or any other such right. No single or partial exercise of any power or
right shall preclude other or further exercise of the power or right or the
exercise of any other power or right. No course of dealing between the parties
hereto shall be construed as an amendment to this Agreement or a waiver of any
provision of this Agreement. No notice to or demand on Pledgor in any case shall
thereby entitle Pledgor to any other or further notice or demand in the same,
similar or other circumstances.

(c) Headings. The headings of the Sections, subsections, paragraphs and
subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

(d) Construction. As used herein, all references made (i) in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (ii) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, and (iii) to any
Section, subsection, paragraph or subparagraph shall, unless therein expressly
indicated to the contrary, be deemed to have been made to such Section,
subsection, paragraph or subparagraph of this Agreement. The Recitals are
incorporated herein as a substantive part of this Agreement and the parties
hereto acknowledge that such Recitals are true and correct.

(e) Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns hereunder. In the event of any
assignment or transfer by Agent of any of the Pledgor’s obligations under the
Financing Documents or the collateral therefor, Agent



--------------------------------------------------------------------------------

thereafter shall be fully discharged from any responsibility with respect to
such collateral so assigned or transferred, but Agent shall retain all rights
and powers given by this Agreement with respect to any of the Pledgor’s
obligations under the Financing Documents or collateral not so assigned or
transferred. Pledgor shall have no right to assign or delegate its rights or
obligations hereunder.

(f) Severability. If any term, provision, covenant or condition of this
Agreement or the application of such term, provision, covenant or condition to
any party or circumstance shall be found by a court of competent jurisdiction to
be, to any extent, invalid or unenforceable, the remainder of this Agreement and
the application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
shall be valid and enforced to the fullest extent permitted by law.

(g) Notices. All notices required or permitted hereunder shall be given and
shall become effective as provided in Section 14.3 of the Credit Agreement. All
notices to Pledgor shall be addressed in accordance with the information
provided on the signature page hereto.

(h) Remedies Cumulative. Each right, power and remedy of the Agent as provided
for in this Agreement, or in any of the other Financing Documents or now or
hereafter existing by law, shall be cumulative and concurrent and shall be in
addition to every other right, power or remedy provided for in this Agreement,
or in any of the other Financing Documents or now or hereafter existing by law,
and the exercise or beginning of the exercise by the Agent of any one or more of
such rights, powers or remedies shall not preclude the simultaneous or later
exercise by the Lender of any other rights, powers or remedies.

(i) Time of the Essence; Survival; Joint and Several Liability. Time is of the
essence of this Agreement and each and every term, covenant and condition
contained herein. All covenants, agreements, representations and warranties made
in this Agreement or in any of the other Financing Documents shall continue in
full force and effect so long as any of the obligations of any party under the
Financing Documents (other than Agent or Lender) remain outstanding. Each
persons or entity constituting Pledgor shall be jointly and severally liable for
all of the obligations of Pledgor under this Agreement.

(j) Further Assurances. Pledgor hereby agrees that at any time and from time to
time, at the expense of Pledgor, Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or that Agent may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby, or to enable
Agent or any of its agents to exercise and enforce its rights and remedies under
this Agreement with respect to any portion of such collateral.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered to be an original, but all of which shall
constitute one in the same instrument. As used in this Agreement, the term “this
Agreement” shall include all attachments, exhibits, schedules, riders and
addenda.



--------------------------------------------------------------------------------

(l) Costs. Pledgor shall be responsible for the payment of any and all
reasonable fees, costs and expenses which Agent may incur by reason of this
Agreement, including but not limited to the following: (i) any taxes of any kind
related to any property or interests assigned or pledged hereunder;
(ii) expenses incurred in filing public notices relating to any property or
interests assigned or pledged hereunder; and (iii) any and all costs, expenses
and fees (including, without limitation, reasonable attorneys’ fees and expenses
and court costs and fees), whether or not litigation is commenced, incurred by
Agent in protecting, insuring, maintaining, preserving, attaching, perfecting,
enforcing, collecting or foreclosing upon any lien, security interest, right or
privilege granted to Agent or any obligation of Pledgor under this Agreement,
whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions or proceedings arising out of or related to this
Agreement or any property or interests assigned or pledged hereunder.

(m) No Defenses. Pledgor’s obligations under this Agreement shall not be subject
to any set-off, counterclaim or defense to payment that Pledgor now has or may
have in the future.

(n) Cooperation in Discovery and Litigation. In any litigation, trial,
arbitration or other dispute resolution proceeding relating to this Agreement,
all directors, officers, employees and agents of Pledgor or of its affiliates
shall be deemed to be employees or managing agents of Pledgor for purposes of
all applicable law or court rules regarding the production of witnesses by
notice for testimony (whether in a deposition, at trial or otherwise). Pledgor
agrees that Agent ‘s counsel in any such dispute resolution proceeding may
examine any of these individuals as if under cross-examination and that any
discovery deposition of any of them may be used in that proceeding as if it were
an evidence deposition. Pledgor in any event will use all commercially
reasonable efforts to produce in any such dispute resolution proceeding, at the
time and in the manner requested by Agent, all persons and entities, documents
(whether in tangible, electronic or other form) or other things under its
control and relating to the dispute in any jurisdiction that recognizes that (or
any similar) distinction.

(o) CHOICE OF LAW; CONSENT TO JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), EACH PLEDGOR
IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS HAVING JURISDICTION IN THE STATE OF NEW YORK, AND (B) WAIVES ANY
OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING
BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO
SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY.
NOTHING IN THIS AGREEMENT SHALL PRECLUDE AGENT FROM BRINGING A PROCEEDING IN ANY
OTHER JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
EACH PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND FURTHER
AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS
PROVIDED



--------------------------------------------------------------------------------

FOR UNDER APPLICABLE LAW, ALL SERVICE OR PROCESS IN ANY PROCEEDING IN ANY NEW
YORK STATE OR UNITED STATES COURT SITTING IN THE STATE OF NEW YORK MAY BE MADE
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO PLEDGOR
AT THE ADDRESS INDICATED HEREIN, AND SERVICE SO MADE SHALL BE COMPLETE UPON
RECEIPT; EXCEPT THAT IF PLEDGOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL
BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

16. WAIVER OF JURY TRIAL. PLEDGOR HEREBY (A) COVENANTS AND AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND
VOLUNTARILY, BY PLEDGOR, AND THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD
OTHERWISE ACCRUE. AGENT OR LENDER IS HEREBY AUTHORIZED AND REQUESTED TO SUBMIT
THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF PLEDGOR’S WAIVER OF THE
RIGHT TO JURY TRIAL. FURTHER, PLEDGOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF AGENT OR LENDER (INCLUDING THEIR RESPECTIVE COUNSEL) HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, TO PLEDGOR THAT AGENT WILL NOT SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
instrument constitute an instrument executed under seal, each of the parties
have caused this Agreement to be executed under seal the day and year first
above mentioned.

 

WITNESS:   PLEDGOR:   BARRIER THERAPEUTICS, INC.   By:  

/S/ GEERT CAUWENBERGH

    Name:  

GEERT CAUWENBERGH

    Title:   CHIEF EXECUTIVE OFFICER     Pledgor Contact Information:    

Address:

Barrier Therapeutics, Inc.

600 College Road East

Princeton, New Jersey 08540-6697

      Telephone: 609-945-1200                                      
                         Facsimile:
609-945-1212                                                               
AGENT:     MERRILL LYNCH CAPITAL   a Delaware corporation    

By:

 

/S/ WILLIAM D. GOULD

  (SEAL)  

Name:

 

WILLIAM D. GOULD

   

Title:

 

Its Authorized Signatory

 



--------------------------------------------------------------------------------

NOTICE OF PLEDGE

TO: Barrier Therapetics, N.V. (collectively in the singular, the “Company”)

Notice is hereby given that, pursuant to an Ownership Pledge, Assignment and
Security Agreement of even date with this Notice (the “Agreement”), from
undersigned (collectively in the singular, the “Pledgor”), to MERRILL LYNCH
CAPITAL, a Division of Merrill Lynch Business Financial Services Inc. (in its
individual capacity as a lender, “Merrill Lynch”), in its capacity as agent
(“Agent”) for Lender (as defined below) in connection with financing
arrangements in effect Borrower, Agent, Merrill Lynch, and the other financial
institutions who are or hereafter become parties to the Credit Agreement
(together with Merrill Lynch, collectively or individually, as the context may
require, referred to herein as “Lender”), Pledgor has pledged and assigned to
Agent and granted to Agent a continuing first priority security interest in, all
of its right, title and interest, whether now existing or hereafter arising our
acquired, in, to, and under the following (the “Collateral”):

(a) Sixty-five percent (65%) of the Ownership Interests of the Company (the
“Pledged Interests”) and all of the Pledgor’s rights to participate in the
management of the Company, all rights, privileges, authority and powers of the
Pledgor as owner or holder of the Pledged Interests in the Company, including,
but not limited to, all contract rights, general intangibles, accounts and
payment intangibles related thereto, all rights, privileges, authority and
powers relating to the economic interests of the Pledgor as owner or holder or
the Pledged Interests, including, without limitation, all investment property,
contract rights, general intangibles, accounts and payment intangibles related
thereto, all options and warrants of the Pledgor for the purchase of any
Ownership Interest in the Company, all documents and certificates representing
or evidencing the Pledged Interests, all of Pledgor’s right, title and interest
to receive payments of principal and interest on any loans and/or other
extensions of credit made by the Pledgor to the Company, and any other right,
title, interest, privilege, authority and power of the Pledgor in or relating to
the Company, all whether existing or hereafter arising, and whether arising
under any operating agreement, shareholders’ agreement, partnership agreement or
other agreement, or any bylaws, or the certificate of formation, articles of
organization or other organization or governing documents of the Company (as the
same may be amended, modified or restated from time to time) or otherwise, or at
law or in equity and all books and records of the Pledgor pertaining to any of
the foregoing and all options, warrants, distributions, investment property,
cash, instruments and other rights and options from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such interests, and the Pledgor shall promptly thereafter deliver to the
Lender a certificate duly executed by the Pledgor describing such percentage
interests, options or warrants and certifying that the same have been duly
pledged hereunder;

(b) all rights to receive cash distributions, profits, losses and capital
distributions (including, but not limited to, distributions in kind and
liquidating dividends and distributions) and any other rights and property
interests related to the Pledged Interests;

(c) all other securities, instruments or property (including cash) paid or
distributed in respect of or in exchange for the Pledged Interests, whether or
not as part of or by way of spin-off, merger, consolidation, dissolution,
reclassification, combination or exchange of



--------------------------------------------------------------------------------

stock (or other Ownership Interests), asset sales, or similar rearrangement or
reorganization or otherwise; and

(d) all proceeds (both cash and non-cash) of the foregoing, whether now or
hereafter arising with respect to the foregoing.

Pursuant to the Agreement, the Company is hereby authorized and directed, and
Company hereby agrees, to:

(i) register on its books Pledgor’s pledge to Lender of the Collateral; and

(ii) upon the occurrence of an Event of Default under the Agreement (or prior
thereto, as may be required under the Agreement) make direct payment to Agent of
any amounts due or to become due to Pledgor that are attributable, directly or
indirectly, to Pledgor’s ownership of the Collateral.

(e) Pledgor hereby directs Company to, and Company hereby agrees to, comply with
instructions originated by the Agent with respect to the Collateral without
further consent of the Pledgor. It is the intention of the foregoing to grant
“control” to Agent within the meaning of Articles 8 and 9 of the UCC, to the
extent the same may be applicable to the Collateral.

Pledgor hereby requests the Company to indicate its acceptance of this Notice
and consent to and confirmation of its terms and provisions by signing a copy of
this Notice where indicated below and returning it to Agent.



--------------------------------------------------------------------------------

Dated as of June 29, 2007

 

WITNESS:   PLEDGOR: /S/ ALBERT C. BRISTOW     BARRIER THERAPEUTICS, INC.   By:  

/S/ ANNE M. VANLENT

  Name:  

ANNE M. VANLENT

  Title:  

EVP & CHIEF FINANCIAL OFFICER



--------------------------------------------------------------------------------

ACKNOWLEDGED BY THE COMPANY as of this 29 day of June, 2007:

 

 

WITNESS/ATTEST:     COMPANY     BARRIER THERAPETICS, N.V.

/S/ ALBERT C. BRISTOW

    By:  

/S/ GEERT CAUWENBERGH

    Name:  

GEERT CAUWENBERGH

    Title:   CHIEF EXECUTIVE OFFICER



--------------------------------------------------------------------------------

PLEDGE AMENDMENT

This Pledge Amendment, dated                 , 2007 is delivered pursuant to
Section 5(i) of the Pledge Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Pledge Agreement. The undersigned hereby certifies that the representations and
warranties in Section 4 of the Pledge Agreement are and continue to be true and
correct, both as to the Collateral pledged prior to this Pledge Amendment and as
to the Collateral pledged pursuant to this Pledge Amendment. The undersigned
further agrees that this Pledge Amendment may be attached to that certain Pledge
Agreement, dated as of June 29, 2007, between undersigned, as Pledgor, and
MERRILL LYNCH CAPITAL, a Division of Merrill Lynch Business Financial Services
Inc., as Agent, (as may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”) and that the Ownership Interests
listed on this Pledge Amendment shall be and become a part of the Pledged
Interests and Pledged Collateral referred to in said Pledge Agreement and shall
secure all Obligations referred to and in accordance with said Pledge Agreement.
Schedule I of the Pledge Agreement shall be deemed amended to include the
Ownership Interests listed on this Pledge Amendment. The undersigned acknowledge
that any Ownership Interests issued by the Company owned by Pledgor not included
in the Pledged Collateral at the discretion of Lender may not otherwise be
pledged by Pledgor to any other Person or otherwise used as security for any
obligations other than the Obligations.

 

BARRIER THERAPEUTICS, INC.

By:

 

 

Name:

 

 

Title:

 

 